Citation Nr: 1504016	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1 Entitlement to a rating in excess of 10 percent for residuals of post-operative repair ruptured patellar tendon with traumatic arthritis left knee.

2 Entitlement to a compensable rating for nasal pterygium, left eye with pinguecula bilaterally.

3. Entitlement to an initial compensable rating for seasonal rhinitis.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for depression.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for erectile dysfunction and low sex drive.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2011 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the Veteran should be afforded additional VA examinations to assess the severity of his left knee, rhinitis, and eye disabilities because there is some evidence of worsening since then, and it has been over three years since the most recent VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With regard to the service connection claims, the claims of entitlement to service connection for hypertension sleep apnea, depression, headaches, and erectile dysfunction were denied in a January 2014 rating decision.  In March 2014, the Veteran submitted a notice of disagreement with that rating decision, but no statement of the case (SOC) has been issued.  Therefore, these claims are remanded so that the AOJ can issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the record reflects that the Veteran receives VA treatment, but the most recent VA treatment note in the fil is dated in May 2011.  Therefore, all VA treatment records dated from May 2011 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from May 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his left knee disability.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.
 
3. Schedule the Veteran for a VA examination to assess the current nature and severity of his seasonal rhinitis.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his eye disability.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.
 
5. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences of failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
6. Issue an SOC in response to the March 2014 notice of disagreement with the January 2014 denial of the claims of entitlement to service connection for hypertension, sleep apnea, depression, headaches, and erectile dysfunction.  Inform the Veteran that if any claims are denied, a Substantive Appeal must be filed in order for the Board to review the appeals on these issues.

7. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




